DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the After Final Response filed on 02/18/2021. Claims 13-21, 23-24 and 26-28 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-16, 20-21, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothen (US 4,887,636) and in view of Carhill et al. (US 8,118,256).
With regards to claim 13:
Rothen discloses (refer to Fig. 1 and 2 below) a pressure control device capable of continuous adjustment of pneumatic systems (brake fluid power system), the pressure control device comprising:
a control unit (16) with first and second switches forming first and second individual controllers, respectively, controlling a pressure limiting function, respectively (column 3, lines 7-25);
leak-proof first (4) and second (10) selector valves controlled by first (6) and second (10) valve drivers, respectively, said first and second selector valves forming a digital pressure 
a sensor (14) in fluid communication with said first and second selector valves (via supply line (S); 
a first voltage supply (not shown) electrically connected to said control unit (since this control unit (16) is electrically operated, it must be connected to a voltage supply); and
a consumer (2) connected in fluid communication to a pressure supply line (S) extending between and being in fluid communication with said first and second selector valves.

    PNG
    media_image1.png
    382
    705
    media_image1.png
    Greyscale

Fig. 1
Rothen does not disclose the system is a hydraulic system.
Carhill et al. discloses a fluid power brake system can use hydraulic as fluid power (Column 1, lines 24-29).


    PNG
    media_image2.png
    844
    519
    media_image2.png
    Greyscale

Fig. 2
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Rothen to use hydraulic as an alternative fluid power for the pneumatic power of Rothen as taught by Carhill et al..
	Rothen, as modified, discloses the pressure control device of claim 13.
 With regards to claim 15:
 	Rothen, as modified, discloses the pressure control device of claim 13 wherein said digital pressure control valve is electronically infinitely variable.
With regards to claim 16:
 	Rothen, as modified, discloses the pressure control device of claim 13 wherein each of said first and second selector valves (4, 10) is a 2/2-way selector valve.

With regards to claim 20:
 	Rothen, as modified, discloses (Column 1, lines 7-25) the pressure control device of claim 13 wherein said first (4) and second (10) selector valves represent first and second control edges undertaking the pressure reducing function and the pressure limiting function, respectively.
With regards to claim 21:
 	Rothen, as modified, discloses the pressure control device of claim 20 wherein said control unit comprises a computer with a PID control function as a control algorithm (control loop employs feedback control based on the detected pressure from the pressure sensor (14)) ; and
 	said sensor (14) is a pressure sensor detecting an actual pressure value of a consumer (2) selectively in fluid communication with said first and second selector valves, said pressure sensor being connected to said control unit (16) and providing said control unit with the actual pressure value, said control unit comparing the actual pressure valve to a pre-selectable nominal value (set value) such that the control algorithm decides which of said first and second control edges is selected to provide an open fluid connection of the respective selector valves depending on an occurring error between the nominal pressure value and the actual sensor value.
With regards to claim 26:
 	Rothen, as modified, discloses (Column 1, lines 7-25) the pressure control device of claim 13 wherein
 	said control unit comprises a first PID controller (control loop employ feedback control based on the detected pressure from the pressure sensor (6)) controlling the pressure reducing function and a second PID controller controlling the pressure limiting function.
With regards to claim 27:
 	Rothen, as modified, discloses the pressure control device of claim 13 wherein said digital pressure control valve is characteristic of a proportional valve (PID controlled).
Claims 14, 17-19, 23-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothen and Carhill et al., as applied to claim 13 above, and in view of Shvartsman (US 2010/0309601).
With regards to claim 14:
Rothen, as modified, discloses the pressure control device of claim 13 (see rejected claim 13 above) wherein the control unit having first and second switches forming first and second individual controllers (for first and second 2-position solenoid valves (3, 4), respectively.
Rothen, as modified, does not disclose the control unit with first and second transistors forming first and second individual controllers, respectively, and said transistors are field effect transistors (MOSEFT).
Shvartsman teaches ([0006], [0014]-[0018]) a controller for driving a 2 position magnetic solenoid valve comprising transistor (power MOSFET) forming individual controllers, and the valve driver having electronic switches activated by said transistor (power MOSFET).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit (12) of Rothen to have each magnetic solenoid valves (4, 10) being controlled by the control circuit design as taught by Shvartsman wherein the valve driver having electronic switches activated by said transistor (power MOSFET) to provide a control unit that can be operated at less power consumption (Shvartsman, [0004]).
 	Rothen, as further modified, discloses the pressure control device of claim 14.
With regards to claim 17:
 	Rothen, as further modified, discloses the pressure control device of claim 13 wherein said control unit comprises a computer (Shvartsman, [0005]).
With regards to claim 18:
 	Rothen, as further modified, discloses the pressure control device of claim 17 wherein said computer is a microprocessor (Shvartsman, [0005]).
With regards to claim 19:
 	Rothen, as further modified, discloses (Shvartsman, [0005]) the pressure control device of claim 17 wherein said computer provides a PID control function as a control algorithm (control loop employ feedback control based on the detected pressure from the pressure sensor (6)).
With regards to claim 23:
 	Rothen, as further modified, discloses the pressure control device of claim 21 wherein each of said first and second valve drivers comprises an electromagnetic actuator via the respective electronic switch connect to a second voltage supply (battery (Shvartsman ([0005]);
 	the control algorithm stipulates a respective activation time for each of said first and second electronic switches (Rothen, Column 1, lines 26-68).
With regards to claim 24:
 	Rothen, as further modified, discloses the pressure control device of claim 23 wherein each of said electromagnetic actuator is an actuating magnet (i.e. core or plunger of solenoid valve which is normally made of magnetic material).


With regards to claim 28:
 Rothen, as further modified, discloses a pressure control device capable of continuous adjustment of hydraulic systems, the pressure control device comprising:
a control unit (16) with first and second transistors forming first and second individual PID controllers, respectively, controlling a pressure reducing function and a pressure limiting function, respectively;
leak-proof first (4) and second (10) selector valves controlled by first and second valve drivers having first and second electronic switches activated by said first and second transistors as parts of said control device, respectively, said first and second selector valves forming a digital pressure control valve, being capable of only being set in fully open and fully closed positions and incapable of being set in intermediate positions between the fully open and fully closed positions while performing pressure control and being provided with the pressure reducing function and the pressure limiting function by said first and second PID controllers, respectively;
a sensor (14) in fluid communication with said first and second selector valves; 
a first voltage supply (not shown) electrically connected to said control unit (since this control unit (16) is electrically operated, it must be connected to a voltage supply); and 
a hydraulic consumer (2) connected in fluid communication to a hydraulic pressure supply line extending between and being in fluid communication with said first and second selector valves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/MINH Q LE/            Primary Examiner, Art Unit 3753